Citation Nr: 1706733	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for reflex sympathetic dystrophy of the left foot, with hammertoes.

2.  Entitlement to a compensable rating prior to November 4, 2013, and to a rating in excess of 10 percent beginning November 4, 2010, for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When the case was previously before the Board in August 2013, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Although the Board regrets the additional delay, the Board finds that additional development is required.

In her November 2011 substantive appeal, the Veteran requested that he be afforded a videoconference hearing before a member of the Board.  The Veteran was scheduled for her requested hearing in July 2012.  The Veteran did not report for her scheduled hearing; however, the record shows that the letter sent to the Veteran notifying her of the scheduled hearing was returned as undeliverable.  In the August 2013 remand, the Board directed that the Veteran be rescheduled for her requested hearing and notified of such hearing at the appropriate address.  A review of the record shows that the Veteran has not been rescheduled for her requested hearing as directed.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the August 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Because videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of her appeal.  Notify the Veteran and her representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



